Citation Nr: 1541963	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-35 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, for substitution purposes.

2.  Entitlement to service connection for tinnitus, for substitution purposes.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from July 1964 to July 1966.  He died in May 2013.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran perfected an appeal of the January 2009 decision prior to his death. 

These claims were before the Board in November 2011, December 2012 and June 2013.  They now return for appellate review.  

As noted above, at the time of his death in May 2013, the Veteran had a pending appeal for the issues set forth on the title page.  In a December 2013 memorandum, the RO determined that the Appellant applied for and was a proper substitute as claimant with respect to the Veteran's pending appeal.  In the most recent October 2014 supplemental statement of the case, the RO framed the issue only for purposes of accrued benefits, notwithstanding the fact that the RO's consideration of the claim was broader than necessary for an accrued benefits claim.

The law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A (West 2014).  The Veteran died in May 2013.  Therefore, the Appellant's filing of a VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant, in June 2013, within one year of the Veteran's death, is an explicit request for substitution.  38 C.F.R. § 3.1010(c)(2) (2014).  The distinction between the two types of adjudication is significant in that unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  As it would be more favorable for the Appellant to proceed on a substitution basis, the Board has therefore recharacterized the issues on appeal.

In a November 2012 letter, the Veteran was advised that he was entitled to an additional hearing, as the Board no longer employed the Veterans Law Judge who conducted the November 2011 hearing.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014).  In December 2012, the Veteran replied that he wished to participate in another hearing.  Accordingly, in April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of each hearing is associated with the claims file.

As noted in the June 2013 Board remand, the issue of entitlement to service connection for depression, claimed as secondary to bilateral hearing loss, has been raised by the record in an April 2013 statement from the Appellant, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of entitlement to service connection for bilateral hearing loss, for substitution purposes, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Competent and credible evidence of record demonstrates the Veteran had tinnitus which was present in service, and continued after service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this decision, the Board grants service connection for a tinnitus on the basis of the Appellant as a proper substitute rather than on the basis of accrued benefits.  This represents a complete grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such tinnitus, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In a June 2008 statement the Veteran stated his hearing loss and tinnitus were the result of exposure to loud noises from firing of weapons without wearing hearing protection.  In a February 2009 statement the Veteran reported he enlisted into the military as a small arms repairer then was transferred to a tank mechanic and that he was exposed to acoustic trauma from the firing of weapons and the engines of the tanks.  The Board finds the Veteran's exposure to acoustic trauma in service while serving as tank repairman is conceded as consistent with the circumstances of his service, as his DD-214 reflects occupations of turret repairmen and armament machinist.  38 38 U.S.C.A. § 1154(a).  Additionally, a November 1964 service treatment record reflects that the Veteran complained of tinnitus.  In statements on appeal and in testimony, the Veteran has asserted that he has had recurrent tinnitus since service. 

The Veteran is competent to report experiencing tinnitus in service, since service, and during the pendency of the claim, as such is subject to lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also finds that the Veteran is credible in this regard.  As noted above, a complaint of ringing in the ears was clinically noted in service.  Although a November 2009 VA examiner reported the Veteran stated the tinnitus began in October 2008, the Veteran has consistently indicated otherwise.  Specifically in his September 2009 VA Form 9, substantive appeal, the Veteran stated his tinnitus manifested during active service and that upon discharge he thought it was normal to experience ringing in his ears.  At the November 2011 VA audiological examination the Veteran reported tinnitus onset during service.  The Veteran also reported tinnitus during and after service in April 2013 testimony.

However, a February 2012 VA examiner opined, in part that, tinnitus was less likely as not caused by or a result of military service.  The February 2012 VA examiner stated in part, that although the current hearing loss is greater than expected from aging alone and military acoustic trauma has been conceded, there was audiometric evidence in the record indicating normal hearing sensitivity at the time of discharge, with no significant threshold shifts in either ear during military service and thus a nexus could not be established.  The February 2012 VA examiner also noted the Veteran had reported differing onsets dates with respect to tinnitus and that the Veteran's tinnitus was more likely related to the same etiology as the hearing loss than to military noise exposure.  The February 2012 VA examiner also opined that the Veteran's in-service complaint of tinnitus in November 1964 was due to cerumen impaction as ear lavage was provided and is the treatment for such.  An April 2014 VA examiner provided a similar opinion but also noted the Veteran's reporting of the onset of his tinnitus was quite variable and that onset of tinnitus was no earlier than 2004.  The April 2014 examiner indicated tinnitus is frequently associated with hearing loss and they most likely share the same etiology.  The April 2014 VA examiner also stated, in part, tinnitus can be caused by a multitude of factors including cardiovascular and metabolic disorders, genetics and medications in addition to aging and noise exposures.  The April 2014 VA examiner further stated that when it is stated that the hearing loss was greater than expected from aging alone, it does not rule out all the other factors and unless hearing loss occurs as a direct result of a particular event, the true etiology is almost never known.

However, while the Board does recognize the Veteran intermittently provided differing dates as to the onset of his tinnitus, he for the most part, as described above, did indeed report tinnitus onset during service.  Moreover, the February 2012 and April 2014 VA examination report both heavily relied upon the Veteran's normal separation examination; however, there is no evidence of intercurrent cause.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Additionally, the February 2012 and April 2014 VA examination report found the November 1964 service treatment record not relevant as the record primarily addressed cerumen impaction.  However, neither examination report addressed why tinnitus could not also have been present at that time due to acoustic trauma.  Moreover, there is no evidence that the February 2012 or April 2014 VA examiners, or other VA examiner, converted the in-service audiometric testing results from ASA (American Standards Associates) standards to ISO (International Standards Organization) standards as the service department record which predated October 31, 1967 is presumed to have utilized ASA standards.  Hensely v. Brown, 5 Vet. App. 157 (1993).  When the Veteran's in-service audiometric testing is in fact properly converted, such does show hearing loss as described in the Remand below.  As such, the Board deems that the factual basis for the February 2012 and April 2014 VA examiner's opinions is not factually accurate.  Hence, such opinions lack probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the April 2014 VA examiner also indicated that the true etiology of tinnitus was almost unknown as such could be caused by a multitude of factors, but did not address any identified factors in the Veteran's case.

In view of the foregoing, and with resolution of doubt in the Veteran's favor, the Board finds that competent and credible evidence of record establishes that tinnitus was present in service, and has continued since service.  As such, service connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, the April 2014 VA examiner, nor other VA examiners, did not explicitly state if the Veteran's in- service audiometric testing in February 1964, July 1964, and May 1966 examinations, was converted from ASA standards to ISO standards, as service department records which predate October 31, 1967 are presumed to have utilized ASA standards.  Hensley, 5 Vet. App.at 157.  Moreover, these converted results clearly indicate that the Veteran suffered a left ear hearing loss disability as defined by VA based upon the February 1964 and July 1964 examinations.  Id.  Thus, the Board finds the Veteran had left ear hearing loss that preexisted service, and the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014).  Entitlement to service connection can still be granted, however, if the pre-existing left ear hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Thus, the Board finds another VA audiological opinion is warranted as to the etiology of the Veteran's bilateral hearing loss with the proper conversion by the VA examiner to ISO standards to adequately address the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file, to include a copy of this remand, to the April 2014 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed bilateral hearing loss.  If the examiner who drafted the April 2014 opinion is unavailable, the opinion should be rendered by a suitable substitute.  The examiner should address the following:  

a.  Provide an opinion as whether it at least as likely as not (50 percent or more probable) that left ear hearing loss underwent a permanent (as opposed to a transient or temporary) increase in severity during service.  

b.  If it is determined that left ear hearing loss underwent a permanent increase in severity during service, then provide an opinion as to whether it is clear and unmistakable (obvious, manifest, or undebatable) that the increase in severity was due to the natural progress of the disease.  

c.  Provide an opinion as to whether it is at least as likely as not (50 percent or more probable) that the Veteran's right ear hearing loss is the result of acoustic trauma incurred during his service.  In this regard, the examiner must reconcile his/her opinion with the finding in the February 2012 VA addendum opinion that the Veteran's current hearing loss was greater than expected from aging alone.

In formulating opinions on the aforementioned questions, the examiner should note the Veteran's in-service audiometric testing should be converted from ASA standards to ISO standards as the service department record which predated October 31, 1967 are presumed to have utilized ASA standards.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed. 

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


